Schedule A To the Sub-Advisory Agreement by and between Exchange Traded Concepts LLC and Index Management Solutions LLC As of March 2, 2012, as amended October 1, 2013 (additions are included in bold and underlined) EXCHANGE TRADED CONCEPTS TRUST Yorkville High Income MLP ETF Yorkville High Income Composite MLP ETF Yorkville High Income Infrastructure MLP ETF Forensic Accounting ETF VelocityShares Equal Risk Weighted Large Cap ETF YieldShares High Income ETF (formerly Sustainable North American Oil Sands ETF) Robo-StoxTM Global Robotics and Automation Index ETF Agreed and Accepted: ADVISER:SUB-ADVISER: Exchange Traded Concepts, LLC Index Management Solutions LLC By: /s/ J. Garrett Stevens By: /s/ Michael Gompers Name: J. Garrett Stevens Name: Michael Gompers Title: Chief Executive Officer Title: Chief Executive Officer Schedule B to the Sub-Advisory Agreement by and between Exchange Traded Concepts LLC and Index Management Solutions LLC (additions are included in bold and underlined) As of October 1, 2013 A.Sub-Advisory Fee.Pursuant to Section 4, the Adviser shall pay the Sub-Adviser compensation at an annual rate based on a percentage of the average daily net assets of each Fund as follows: Fund Fee Yorkville High Income MLP ETF The greater of 5.5 bps or $10,000 annual minimum Yorkville High Income Composite MLP ETF The greater of 5.5 bps or $10,000 annual minimum Yorkville High Income Infrastructure MLP ETF The greater of 5.5 bps or $10,000 annual minimum Forensic Accounting ETF The greater of 4.5 bps or $10,000 annual minimum VelocityShares Equal Risk Weighted Large Cap ETF The greater of 5.5 bps or $10,000 annual minimum YieldShares High Income ETF (formerly Sustainable North American Oil Sands ETF) The greater of 4.5 bps or $10,000 annual minimum Robo-StoxTM Global Robotics and Automation Index ETF The greater of 7.5 bps or $15,000 annual minimum Agreed and Accepted: ADVISER:SUB-ADVISER: Exchange Traded Concepts, LLC Index Management Solutions LLC By: /s/ J. Garrett Stevens By: /s/ Michael Gompers Name: J. Garrett Stevens Name: Michael Gompers Title: Chief Executive Officer Title: Chief Executive Officer
